Citation Nr: 1526313	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-12 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee condition.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right hand carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2012, the Veteran perfected his appeals on the issues of entitlement to service connection for myofascial pain syndrome, erectile dysfunction and unspecified headaches.  However, these issues were granted in a June 2012 rating decision.  Therefore, these issues are no longer in appellate status.


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for a right knee condition and right hand carpal tunnel syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for a right knee condition and right hand carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

In March 2015, the Veteran submitted a statement requesting to withdraw his petitions to reopen the claims of entitlement to service connection for a right knee condition and right hand carpal tunnel syndrome.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these two issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The appeal for whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for a right knee condition is dismissed.

The appeal for whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for right hand carpal tunnel syndrome is dismissed.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


